Citation Nr: 1644473	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the left foot.

2.  Entitlement to service connection for residuals of cold injury to the right foot.

3.  Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  Both hearing transcripts are associated with the record.

The Board notes that VA received additional pertinent evidence in October 2016 from the Veteran.  A formal waiver of consideration by the Agency of Original Jurisdiction (AOJ) in the first instance is not warranted as the Veteran's substantive appeal was received after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38  U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal, only where the substantive appeal is filed on or after February 2, 2013).

Lastly, the record shows that the Veteran was represented by Attorney David L. Huffman in these matters.  In August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  The record shows that the Veteran was informed of this action, provided an opportunity to authorize other representation, and notified that VA would consider him a pro se claimant in these matters if no response was received within 30 days of the notice letter.  See BVA Letter (August 2016).  To date, no response to the notice letter has been received from the Veteran and VA received no new appointment of representation (i.e. VA Form 21-22a).  Therefore, the Board finds that the Veteran seeks to represent himself in this appeal.



FINDINGS OF FACT

1.  Residuals of cold injury to the left foot are not shown; post service findings for neurological abnormality of the left lower extremity are not etiologically related to service, to include the assessment for cold feet.

2.  Residuals of cold injury to the right foot are not shown; post service findings for neurological abnormality of the right lower extremity are not etiologically related to service, to include the assessment for cold feet.

3.  An acquired psychiatric disorder is not shown at any time during the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold injury to the left foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for residuals of cold injury to the right foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in July 2010 and November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with VA treatment records.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and opinion concerning his bilateral foot claim.  This opinion is adequate as it includes a review of the claims file, a medical history, pertinent findings, and a conclusion supported by a complete rationale.  VA is not required to obtain a medical opinion in regards to the Veteran's psychiatric claim because there is an indication in the record that a current disability is related to military service.  38 C.F.R. § 3.159 (c)(4).  See also, McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  VA afforded the Veteran hearings in these matters and the transcripts are of record.  The DRO held the record open for the submission of pertinent private mental health records, but VA has not received any private medical records in support of the claim for an acquired psychiatric disorder.  The VLJ held the record open for an additional 60 days to permit the Veteran an opportunity to submit supporting medical evidence in these matters.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

The Veteran seeks service connection for residuals of cold injury to both feet and an acquired psychiatric disorder.

The Veteran reported that he self-treated his foot problem after service with athletic socks, Tinactin, powder, and comfortable shoes.  See VA Form 21-4138 (July 2010).
Statements and sworn testimony from the Veteran reflect that he sustained frostbite of the feet during field exercises at Fort Bragg (North Carolina) in February 1980.  He reported that he had symptoms of loss of feeling and cold feet.  He reported that he sought treatment.  He reported symptoms of numbness after this event.  He denied treatment for many years after service.  See Hearing Testimony (November 2012).  He noted that he worked in custodial services for 20 years and walked around a lot on his feet.  See Hearing Testimony at 11-13 (November 2012).  The Veteran testified that he had psychiatric problems due to his foot problems, which interfered with sleep and caused him depression.  Id at 26.  He stated that he had seen a therapist for past 6-7 months but stopped due to a death in the family.  The Veteran agreed to submit copies of those private mental health records or provide the VA with information sufficient to obtain the records on his behalf.  The DRO held the record open to permit the Veteran and his attorney an opportunity to submit the outstanding private mental health records.  Id at 30.  The Board notes that no medical records were subsequently submitted addressing psychiatric disability.

At his July 2016 hearing, the Veteran testified that service connection for residuals of cold injuries was warranted because his feet became extremely cold while on guard duty one night in service, he had lost feeling in both feet, and he was taken to the medical clinic where they had "to unthaw" both his feet with warm water.  He stated that he was told he would get "trenchfoot" after a while-which he explained meant that his foot would be wet and sweaty.  The Veteran indicated that he treated his feet with cream to keep the fungus off of them.  See Hearing Transcript at 4-5 (July 2016).  The VLJ advised the Veteran to obtain medical nexus-type evidence linking the in-service event with a current bilateral foot disability.  The VLJ held the record open for 60 day to allow the Veteran time to obtain supporting medical evidence.  Id at 10-11.  The Veteran further testified that service connection for an acquired psychiatric disorder was warranted because his foot problems have caused him to have symptoms of depression.  Id at 15-16.  The Veteran denied any current mental health care, but he reported that he had seen someone for a couple months for his depression "a while back."  Id.  

The Board notes that VA received additional medical from the Veteran in October 2016, showing findings suggestive of "possible abnormality in the left superficial femoral artery" and bilateral sensory type neuropathy of the lower extremities.  

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis:  Residuals of Cold Injury

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of cold injury to the feet.  Residuals of cold injury to the either foot are not shown and the post service medical findings for neurological abnormality of the lower extremities are not etiologically related to service, to include the assessment for cold feet in service.

STRs reflect that the Veteran presented to the troop medical clinic at Fort Bragg in February 1980 with complaints of cold feet, possibly frostbite.  The treatment note shows that, objectively, "toes blanching was good, circulation was cool to touch, good touch and sensation response to both cold and hot water."  The assessment was cold feet and the Veteran was returned to field duty.  The Veteran's June 1981 separation examination reflects normal clinical evaluation of the feet, skin, vascular system, and neurologic system.  No defects were diagnosed.

VA treatment records dated August 2009 to June 2010 reflect no findings for residuals of cold injury to either foot.  It was noted that the Veteran had foot pain, rearfoot varus, and tinea pedis.  These records show no complaints of foot numbness or tingling.

Report of VA examination dated in March 2011 reflects diagnoses for with talipes equines, hallux limitus, rearfoot varus, mild hallux valgus (bilateral), and tinea pedis.  Review of x-rays revealed no findings consistent with residuals of cold injury to the feet.  The examiner opined that it is less likely as not that the current foot problems are due to the cold exposure in service.  The rationale was that the STRs showed a diagnosis for cold feet, not frostbite, coupled with a medical course that is inconsistent with the Veteran having had frostbite at that time.  In this regard, the examiner noted that the Veteran was immediately returned to duty, which is "not consistent with treatment for actual frostbite."  The examiner further explained that, had the Veteran had frostbite as he believes, he would have required long term treatment with dressings at a minimum.  Also, the examiner noted that the Veteran had no follow-up care for his feet or further documented complaints.  This coupled with the many years intervening service and the first documented complaints of foot problems did not support a medical finding for frostbite in service.  Also, the examiner found that the current abnormalities of the feet are not consistent with a prior frostbite or cold injury.  The examiner noted that an x-ray of the feet did not show was any evidence of cold injury.  Therefore, the examiner concluded that the Veteran has feet conditions not consistent with frostbite injury.

The medical evidence showing that the Veteran did not have a diagnosis for cold injury or frostbite in service, the normal service separation examination, the many years intervening service and the first documented complaints of foot trouble, and the negative VA medical opinion dated in March 2011, weigh against the claim for service connection for residuals of cold injury to the feet.

The Board has fully considered the Veteran's statements and testimony in this matter.   The Board accepts that the Veteran is competent to report his symptoms and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran is not competent to diagnose himself with having had frostbite in service or having residuals of cold injury post service that is etiologically related the assessment for cold feet in service.  Although a layman in certain circumstances may be able to diagnose himself with frostbite, here, the Veteran's subjective report of having had frostbite in service was rejected at that time on examination in February 1980 and again more recently on VA examination in March 2011.  Likewise, the Veteran is not competent to diagnose his current foot problems as etiologically related to "cold feet" in service as he lacks the requisite medical expertise and this is simply not susceptible to lay observation.  Jandreau, supra. at 1377; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, the Veteran's opinion that he had frostbite in service or that he currently has residuals of cold injury has no probative value.

The Board assigns greater probative value to the STR findings in February 1980, the normal service separation examination dated in June 1981, the March 2011 VA medical opinion as these were prepared by medical professionals after examining the Veteran.  The Board finds that the STRs dated in February 1980 are highly probative as this is contemporaneous medical evidence associated with the time of the alleged injury in the STRs, which essentially rejects the Veteran's notion that he had frostbite at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  This coupled with the normal service separation examination dated in June 1981 and the negative March 2011 VA medical opinion weighs against the claim.

The Board has considered the lay evidence in this matter to include unsigned lay statement from the Veteran's spouse.  However, the Veteran's spouse is not competent to diagnose the Veteran with having had frostbite in service or to attribute the symptoms she has observed ("feet crack, they sweat constantly they alternate between hot and cold and are very painful...") to disease or injury incurred in service as she lacks the requisite medical expertise.  Therefore, her statement has no probative value.

The Board has considered the unsigned medical opinion received in November 2012 from the Veteran's former attorney.  This statement reflects as follows:

I have examined the patient to determine if the pain he experiences in both of his feet with cracking of the skin, excessive sweating and sensitivity to heat and cold is caused by frostbite to his feet that the Veteran reported to while he was in the Army stationed at Fort Bragg NC.  The symptoms that he experiences are consistent with a history of frostbite.  Therefore it is my expert medical opinion that it as at least as likely as not that the Veteran s symptoms are as a result of frostbite while in the Army.  I cannot explain any other reason that would be plausible to account for these symptoms.

The Board finds that this medical opinion has no probative value.  It appears to be boilerplate language prepared for a medical professional, which is not actually signed by any medical professional.  The record shows that the Veteran's former attorney had asked the Veteran to have his doctor sign this medical opinion; and there is no indication that a medical doctor has ever endorsed this attorney-prepared medical opinion.

The Board has also considered the private treatment records dated in September 2016.  The private treatment records show a history of military service for roughly 8 years, along with exposure to cold and frostbite.  The Veteran complained of longstanding claudication pain, cold feet, hypertension, leg pain, numbness and tingling sensation of the extremities, and swelling of the legs.  Testing showed findings suggestive of "possible abnormality in the left superficial femoral artery."  An EMG showed bilateral sensory type neuropathy of the lower extremities.

The Board finds that this evidence has limited probative value.  While it establishes the existence of abnormal neurological pathology of the lower extremities, it does not link any currently shown disorder to service, to include the assessment for cold feet shown in the STRs.  To the extent that the medical record includes the notation of frostbite in service, the Board finds that this has no probative value as it was predicated on a reported lay history.  In other words, an examiner's recording of history does not transform that medical history into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board assigns greater probative value to the STRs that show an examination for cold feet complaints and the rejection of a finding for frostbite; the normal service separation examination; and the negative VA medical opinion dated in March 2011.  This evidence is more probative as it was prepared by skilled, trained and neutral medical professionals.  The negative VA medical opinion is highly probative as it is supported by a complete rationale and was prepared after examination of the Veteran and review of the claims file.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.


Analysis:  Acquired Psychiatric Disorder

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  An acquired psychiatric disorder is not shown in service or at any time during this appeal.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts that the Veteran is competent to report his symptoms, such as depression.  Layno, supra.  However, for VA purposes, mental disorders must be diagnosed in accordance with the diagnostic criteria set out in the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. § 4.125(a).  In this case, other than the Veteran's statements and those of his spouse, there is no evidence of a psychiatric disability.

Lastly, the Board observes that STRs reflect no complaints or findings for an acquired psychiatric disorder.  Report of service separation examination dated in June 1981 shows normal psychiatric evaluation.  To the extent that the Veteran asserts that he has psychiatric disorder secondary his feet, the Board finds that this theory of entitlement fails as a matter of law since service connection has not been established for any foot disorder or any other disability.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).





ORDER

Service connection for residuals of cold injury to the left foot is denied.

Service connection for residuals of cold injury to the right foot is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


